BRADY, Justice.
The complainant filed in the Chancery Court of Lowndes County a bill for divorce on the ground of habitual cruel and inhuman treatment. The defendant denied complainant’s charges and filed a cross-bill seeking a divorce on the ground of adultery. The lower court denied a divorce to both complainant and cross-complainant. From this action complainant prosecutes this appeal.
After a careful reading of the record and an analysis of the brief of appellant, together with a review of the opinion of the chancellor, we are convinced that the chancellor was not manifestly wrong, either in his determination of the facts or his application of the controlling rules of law. The judgment is therefore affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, JONES and SMITH, JJ., concur.